BOWES, Judge,
concurring.
I concur in the result reached by the majority affirming the trial court, but not necessarily for the same reasons. I am of the opinion that under C.C. Art. 146, once the trial judge decides to grant joint custody (especially in a situation where neither party has so requested), it is mandatory to permit the parties to submit an implementation plan; or to specifically waive such plan for clearly-stated reasons.
Otherwise, the parties are forced to accept the trial judge’s version of joint custody, absent viable input, when they may succeed in concurring on their own. If the trial judge finds that such concurrence is unlikely or impossible, he should so preface his own implementation plan.